151 F.2d 534 (1945)
J. Lewis GELLER, Appellant,
v.
TRANS-AMERICA CORPORATION.
No. 8632.
Circuit Court of Appeals, Third Circuit.
Argued November 8, 1945.
Decided November 9, 1945.
*535 Daniel O. Hastings, of Wilmington, Del. (John Van Brunt, Jr., of Wilmington, Del., and Samuel Marion, of New York City, on the brief), for appellant.
Edwin D. Steel, Jr., of Wilmington, Del. (Hugh M. Morris, of Wilmington, Del., on the brief), for appellee.
Before MARIS, GOODRICH, and O'CONNELL, Circuit Judges.
PER CURIAM.
The questions involved in this appeal were fully discussed by Judge Leahy in his opinion filed in the District Court, 53 F. Supp. 625. We find ourselves in entire agreement with his reasoning and conclusions and have nothing to add thereto. Accordingly the judgment of the District Court is affirmed.